Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations in (i) claim 3 of both the first and second wings including a first partial element and a second partial element complementary to the first partial element; and (ii) claim 7 of both the first and second wings including a cable mount must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, the term “preferably” fails to clearly define the metes and bounds of the claimed invention, thus renders the claim indefinite.
Claim 8, the second “wherein” clause comprises the same limitations as the first “wherein” clause, thus renders the claim indefinite for failing to clearly define the metes and bounds of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over USP 10760312 to Butler et al (hereinafter Butler) in view of US 2011/0271484 to Irwin.
Butler discloses (Claim 1). A wing hinge 100 for a field device housing 200, the hinge comprising: a first wing 110 including a first holding device 120 and a second holding device 140,150, the first holding device configured to connect to a housing body 210 (Fig. 4) of the field device housing 200 and to enable movement of the first wing 110 about a first axis 114 of the field device housing; a second wing 110 including a third holding device 140,150 and a fourth holding device 120, the third holding device 140,150 configured to connect to the second holding device 140,150 and to enable movement of the second wing 110 relative to the first wing 110 about a second axis 112 Claim 6). The hinge of claim 1, wherein the first wing and/or the second wing includes a labeling surface (defined as a flat surface of the wings 110; (Claim 8). A field device housing 200, comprising: a housing body 210 including a first receiving device 230,240; a housing cover 220 including a second receiving device 230,240 (Figs. 3-4); and a wing hinge 100 according to claim 1 arranged to connect the housing cover 220 to the housing body 210, wherein the first receiving device is configured to receive the first holding device 120 or the fourth holding device 120, and the second receiving device is configured to receive the fourth holding device 120 or the first holding device 120, or wherein the first receiving device is configured to receive the fourth holding device or the first holding device, and the second receiving device is configured to receive the first holding device or the fourth holding device.  
The differences being that Butler fails to clearly disclose the limitations in (i) claim 1 of a tensioning element in contact with the first wing and the second wing and configured to move the first wing relative to the second wing about the second axis from a first position into a second position; (ii) Claim 2.  
However, Irwin discloses a hinge assembly comprising a first wing 12, a second wing 21, and a tensioning element 22 in contact with the first wing and the second wing and configured to move the first wing relative to the second wing about an axis from a 
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Irwin, to modify Butler by providing a tensioning element in contact with the first wing and the second wing and configured to move the first wing relative to the second wing about the second axis from a first position into a second position in order to hold the cover in either the closed position or open position; wherein the tensioning element is a double leg spring.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Butler, as modified, as applied to claim1 above, and further in view of US 2010/0176701 to Oberhauser et al (hereinafter Oberhauser).
Butler, as modified, discloses all the elements as discussed above except for the limitations in claim 7.
However, Oberhauser shows that it is well known in the art to provide a hinge assembly of a refrigerator with a first wing 12, a second wing 14, wherein the first wing and/or the second wing include a cable mount 30,40.  
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Oberhauser, to modify Butler, as modified, by providing the first wing and/or the second wing with a cable mount for guiding a cable over the hinge in order to increase the overall versatility of the hinge.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HVT
February 11, 2021


/HANH V TRAN/Primary Examiner, Art Unit 3637